third party communication date of communication month dd yyyy cca_2014051508420104 id uilc number release date from sent thursday date am to cc bcc subject re lcu rate - form_1042 w h tax -------- - we’ve considered your question about whether the large_corporate_underpayment rate applies to withholding taxes required by sec_1441 and and reported on form_1042 when the service issues a stat_notice we’ve concluded that it does as long as the other requirements of c such as threshold_amount owed by a c- corporation are met our general advice with respect to the lcu rate is that the statute doesn’t restrict the type of tax that it applies to because sec_6621 says large_corporate_underpayment means any underpayment_of_tax by a c_corporation the lcu regulation sec_301_6621-3 also does not restrict the type of tax the rate applies to the regulation contains several examples including ones that address fica and futa taxes but none for the withholding taxes you are asking about however in keeping with the plain language of the statute we concluded that sec_1441 and taxes are subject_to the lcu if you have any further questions or would like to discuss this advice please let me know thanks -------------- ----------------------- -------------- -------
